DETAILED ACTION
Allowable Subject Matter
The indicated allowability of claims 1-10, 14-15, 17 and 19-20 is withdrawn in view of the newly discovered reference(s) to Deruntz et al.  Rejections based on the newly cited reference(s) follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7-8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With respect to claims 2-3, the limitations including “the guide portion of the head and the guiding portion of the cavity is circular symmetric about the central axis of the head and the central axis of the cavity” is unclear as the applicant has previously claimed it in the independent claim. Further with respect to claim 2 the applicant claims “at least one” before the limitation of the cavity and head being circular symmetric and it is noted that the applicant has previously claimed both elements being circularly symmetric therefore, in the case only one is selected that appliance seems to be improperly trying to remove a claimed limitation. For examination purposes, the limitations are being interpreted as duplicates from the independent claim and the applicant should amend the claims to clarify. 
With respect to claim 7, the applicant claims the guide portion of the head “is spherical in shape, thus forming a spherical bearing surface”. However, it is noted that the applicant has previously claimed the guide portion has a bearing surface which is convexly rounded, therefore, it is unclear if the applicant is further limiting the bearing surface of the independent claim or claiming a different bearing surface. For examination purposes, the limitation is being interpreted as the same bearing surface, however, the applicant should amend the claims to clarify. The same issues applies to the limitation of the abutting surface with respect to claim 10. It is noted that the limitations are being interpreted the same as discussed above with respect to claim 7. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim claims the abutting surface of the cavity is concavely rounded in the axial plane of the cavity, however, it is noted that the applicant has previously claimed in claim 1, the abutting surface is concave in an axial plane of the cavity, therefore, it appears that claim 8 does not further limit the independent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 14-15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deruntz et al. (2010/0114323).
Deruntz discloses a system comprising a milling cutter and guide piece, the milling cutter 350 comprising an elongate shaft extending along a longitudinal axis 358 and a distal end portion having a milling part comprising at least one circumferentially disposed cutting edge 356 for removing bone tissue (par. 29), the guide piece 400 having a fixation element 446 for releasably fixing the guide piece 400 to a support structure 450 (par. 96, fig. 22), wherein the distal end portion of the milling cutter comprises a head 360 having a central axis coaxial with the longitudinal axis 358 of the distal end portion milling cutter (see figs. 23, 25), the guide piece comprises an inner cavity 438 extending along a central axis coaxial to the longitudinal axis of the guide piece (see figs. 23, 25), the head comprises a guide portion having a bearing surface which is convexly rounded in an axial plane of the head and is circular symmetric about the central axis of the head (see figs. 23, 25, such that the surface of the convex spherical surface is the guide portion with the bearing surface, the surface being a convex spherical surface which as seen in figures is circular symmetric about the central axis of the head), the cavity comprising a guiding portion having an abutting surface which is concave in an axial plane of the cavity and is circular symmetric about the central axis of the cavity (see figs. 23, 25, par. 94, such that the concave surface is the guiding portion with the abutting surface, such that it abuts with the guide head, the cavity is a concave spherical cavity and as seen in the figures circular symmetrical about the axis of the cavity) and the cavity is sized and shaped to receive the guide portion of the head and the bearing surface and the abutting surface are configured to contact one another so as to permit simultaneous relative rotational movement between the head and the cavity about the central axis of the head and the central axis of the 
With respect to claims 2-3, Deruntz further teaches wherein both the guide portion of the head and the guiding portion of the cavity are circular symmetric about the central axis of the head and the central axis of the cavity (see detailed discussion above with respect to claim 1) such that the bearing surface and the abutting surface respectably are continuous about the central axis of the head and the central axis of the cavity, respectively (see figs. 23, 25, detailed discussion above regarding the spherical concave/convex surfaces). 
With respect to claims 4-5, Deruntz further teaches wherein both the bearing surface and the abutting surface are continuous in the axial plane of the head and the axial plane of the cavity, respectively, over an axial extend of the guide portion of the head and an axial extend of the guiding portion of the cavity (see figs. 23-25, detailed discussion above regarding the spherical concave/convex surfaces).
With respect to claim 6, wherein a cross section of the bearing surface in the axial plane of the head forms an arc of curvature having a radius r (surface 360 is convex spherical surface, therefore it has a radius). 
With respect to claim 7, Deruntz further teaches the guide portion of the head is spherical in shape, thus forming a spherical bearing surface over an axial extend of the guide portion (see figs. 22-23, 25, par. 91, “convex spherical surface”).
With respect to claim 8, Deruntz further teaches wherein the abutting surface of the cavity is concavely rounded in the axial plane of the cavity (see detailed discussion with respect to claim 1 regarding the limitation).
With respect to claim 10, Deruntz further teaches the guiding portion of the cavity is spherical in shape, thus forming a spherical abutting surface over an axial extend of the guiding portion (par. 94 regarding the concave spherical depression, see detailed discussion with respect to claim 1 regarding the abutting surface). 
With respect to claim 14, Deruntz further teaches wherein the milling part comprises a plurality of circumferentially disposed cutting edges for removing bone tissues (see figs. 22-23 and 25).
With respect to claim 15, Deruntz further teaches wherein the milling cutter and guide piece comprise cooperating stop surfaces which, when they come into contact with one another, prevent further pivotal movement of the milling cutter relative to the guide piece (see fig. 27, such that the side walls of the guide being the stop surfaces and the shaft of the milling cutter being the stop surface since it hits the side walls of the guide piece, see par. 97 regarding maximum distance or further see claim 24 in which a surface of the cavity is a stop surface and an end surface of the milling cutter is a stop surface).
With respect to claim 17, Deruntz further teaches wherein the guide portion of the head is located as a distal most end of the head and the guiding portion of the cavity is located at a proximal most end of the inner cavity (see figs. 22-23, 25, pars. 24, 95).
With respect to claim 19, Deruntz further teaches wherein the guide piece comprises a body portion, the body portion comprising the fixation element (see fig. 23, 
With respect to claim 20, Deruntz further teaches wherein the fixation element 446 comprises a threaded section (see fig. 23 detailed explanation above with respect to claims 1 and 29).
With respect to claims 21, Deruntz teaches a milling cutter 350 comprising an elongate shaft extending along a longitudinal axis 358 and a distal end portion having a milling part 356 comprises at least one circumferentially disposed cutting edge for removing bone tissue (par. 29) and a guide piece 400 including a fixation element 446, for releasably fixing the guide piece to a support structure 450 and a longitudinal axis 436, wherein the guide piece and the distal end portion of the milling cutter are configured to be coupled together so as to form a ball joint connection (see fig. 25, par. 95) including a head 360 and an inner cavity 436 for receiving the head 360 (par. 95, fig. 25), the head comprises a guide portion having a bearing surface which is convexly rounded in an axial plane of the head, and is circular symmetric about a central axis of the head (see fig. 25, par. 91, the surface of the head 360 being the bearing surface, which teaches the surface of the head being convex spherical therefore it is convexly round in an axial plane and circular symmetric about a central axis, it is a bearing surface since is contacts the surface of the cavity 438),  the cavity comprises a guiding portion having an abutting surface which is concave in an axial plane of the cavity and is circular symmetric about a central axis of the cavity (see fig. 25, pars. 94-95, such that the surface of the cavity is the abutting surface since it abuts with the head and is concave spherical in shape therefore it is concave in an axial plane and circular .    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deruntz et al. (2010/0114323).
With respect to claim 9, Deruntz further teaches the curvature of the bearing surface of the head is sized and shaped to be received within the abutting surface and the surface pivoting on the curved abutting surface (see fig. 23, 25, pars. 24, 95),  however, does not specifically teach the curvatures of the bearing surface and abutting 
 a curvature of the bearing surface of the head in the axial plane of the head matches a curvature of the abutting surface of the cavity in the axial plane of the cavity (see fig. 23, 25, pars. 24, 95, therefore, the curvature of the head matches the curvature of the abutting surface since it is received within the cavity and pivoted about the surface).
Allowable Subject Matter
Claims 12-13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the claimed milling part comprising the cutting edge tapering radially outwards in a proximal direction in combination with the other claimed limitations, the head includes proximal of the guide portion, an annular shoulder that provides a distally facing first stop surface having a diameter which is larger than a maximum diameter of the guide portion and wherein a second stop surface is provided which extends really outwards form a distal end of the cavity in combination with the other claimed limitations, and the head comprises a neck portion located proximally adjacent to the guide portion and having a diameter which is smaller than a diameter of a proximal end of the guide portion, thereby forming an undercut in combination with the other claimed limtiations.

Response to Arguments
Applicant’s arguments with respect to claim(s) are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/17/2021